Citation Nr: 0948717	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In May 2009, the Board 
remanded the Veteran's claims for additional development.


FINDING OF FACT

The Veteran likely has bilateral hearing loss and tinnitus 
that are attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result 
of disease or injury incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2009).

2.  The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of his active military service.  He 
states that he was subjected to excessively loud noises 
during the performance of his duties aboard the U.S.S. John 
W. Weeks.  Specifically, the Veteran states that the noise 
exposure was from regular work near the boiler of the ship 
and when he was assigned to handle ammunition next to 50 mm 
guns that were being fired.  He states that he did not have 
ear protection during the performance of these duties.  The 
Veteran maintains that any current hearing loss and tinnitus 
are related to the in-service noise exposure; thus, he 
contends that service connection is warranted.

The Veteran's service treatment records are negative for 
treatment for, or a diagnosis of, hearing loss or tinnitus.  
There is no explicit documentation of exposure to loud 
noises.  His entrance and separation examinations were normal 
regarding his ears and hearing.  Nevertheless, the Veteran is 
competent to report factual matters of which he has first 
hand knowledge, such as exposure to loud noises.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Given the 
information in the record and the Veteran's lay statements, 
the Veteran was at least as likely as not subjected to loud 
noises during his active military service as alleged.

Post-service medical records contain audiology consultations 
from the VA Medical Center (VAMC) in Topeka, Kansas, dated in 
April 2006 and June 2006.  The Veteran's report of tinnitus 
was noted and the examiner provided a diagnosis of bilateral 
sensorineural hearing loss.  Additionally, the Veteran 
submitted statements indicating that he had experienced 
hearing loss and tinnitus for many years.  The Veteran's wife 
and son stated that they had observed the Veteran's hearing 
loss and tinnitus for many years, at least since the 1980s.

Pursuant to the Board's May 2009 remand, the Veteran 
underwent VA audiological examination in June 2009.  
Audiometric testing confirmed that the Veteran has impaired 
hearing for VA purposes in each ear.  The examiner, who is 
the same audiologist who evaluated the Veteran in 2006, 
provided a diagnosis of tinnitus in addition to bilateral 
sensorineural hearing loss.  In this case, service connection 
may therefore be warranted for the two current disabilities 
if they are traceable to the Veteran's in-service noise 
exposure by the competent medical evidence.

The VA examiner reviewed the claims file and accurately noted 
the Veteran's medical history.  She stated that the whispered 
voice test that was conducted at the Veteran's military 
entrance and separation examinations is no longer a valid 
hearing test.  A history of military noise exposure from 
gunfire and boiler room noise was noted, as was post-service 
noise exposure from the firing range with hearing protection.  
The examiner gave the opinion that it is at least as likely 
as not that the Veteran's current hearing loss and tinnitus 
are the result of military noise exposure.  She reasoned that 
the Veteran's civilian noise exposure was minimal and pointed 
to the in-service hearing tests that she considered to be 
invalid.  Additionally, the examiner indicated that there is 
nothing in the claims file to refute the relationship between 
the noise exposure during military service and the Veteran's 
current hearing loss and tinnitus.  

In the Veteran's case, there is an absence of medical records 
documenting hearing loss or tinnitus in military service or 
shortly thereafter.  However, VA regulations do not provide 
that a veteran must establish service connection through 
medical records alone.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  Here, the Veteran has provided a 
seemingly credible history of his in-service exposure to loud 
noise and his problems with hearing loss and tinnitus to 
which he is competent to attest.  In consideration of the 
evidence, the Board finds that the Veteran likely has 
bilateral hearing loss and tinnitus that are attributable to 
his active military service.  There is sufficient medical and 
lay evidence to establish an in-service injury or disease and 
a current disability.  Additionally, the June 2009 VA 
examiner provided a persuasive medical opinion that linked 
the two disabilities to the Veteran's active military 
service.  Accordingly, service connection is warranted for 
bilateral hearing loss and tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


